DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,136,711 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the common subject matter as follows: 

Non-Published Instant Application No. 14/851,661
(Slota)
U.S. Patent No. 9,136,711 B2
(Slota2)
1. A system comprising: 



a plurality of synchronization modules, each synchronization module corresponding to one of the plurality of power generators and configured to output a control signal to adjust a frequency of the respective power generator to correspond with the frequency of the existing power grid; and 


a central controller in communication with the plurality of synchronization modules,the central controller configured to determine a propagation delay with respect to each synchronization module, the propagation delay being a measure of time for a signal to propagate from the respective synchronization module to the central controller; 


wherein the central controller is further configured to send a control signal to each synchronization module to control when each synchronization module connects the respective power generator to the existing power grid. 




a plurality of synchronization modules, each synchronization module corresponding to one of the plurality of power generators and configured to output a control signal to adjust a frequency of a respective power generator to correspond with the 
frequency of the existing power grid;  and 

a central controller in communication with the plurality of synchronization modules, the central controller configured to determine a propagation delay with respect to each synchronization module, the propagation delay being a measure of time for a signal to propagate from a respective synchronization module to the central controller; 

wherein the central controller is further configured to send a control signal to each synchronization module to control when each synchronization module connects the respective power generator to the existing power grid based on the determined propagation delay signal. 

communication network.
2.  The system of claim 1, further comprising a communication network, 
wherein the central controller communicates with the plurality of 
synchronization modules via the communication network.
3.  The system of claim 2, wherein the communication network is configured tocommunicate with the plurality of synchronization modules via the power grid. 
3.  The system of claim 2, wherein the communication network is configured 
to communicate with the plurality of synchronization modules via the existing 
power grid.
4.  The system of claim 1, wherein the central controller is configured to


signals.

5.  The system of claim 1, wherein the central controller is further configured to transmit a request to obtain a status of each of the synchronization modules. 
6.  The system of claim 1, wherein each synchronization module is associated with a meter module configured to sense electrical parameters of an electrical power distribution system associated with the power grid.
6.  The system of claim 1, wherein each synchronization module is associated with a meter module configured to sense electrical parameters of an electrical power distribution system associated with the existing power grid.
7.  The system of claim 6, wherein each synchronization module is further configured to compute a frequency of a voltage waveform of the respective power generator using zero-crossing times of the voltage waveform.
7.  The system of claim 6, wherein each synchronization module is further 
configured to compute a frequency of a voltage waveform of the respective power 
generator using zero-crossing times of the voltage waveform. 
8.  The system of claim 6, wherein each synchronization module is further configured to compute a phase angle difference between a voltage waveform of the respective power generator and the electrical power distribution system. 
8.  The system of claim 6, wherein each synchronization module is further 
configured to compute a phase angle difference between a voltage waveform of 
the respective power generator and the electrical power distribution system. 
9. The system of claim 1, wherein the central controller is incorporated in one ofthe synchronization modules. 
9.  The system of claim 1, wherein the central controller is incorporated in one of the synchronization modules.
10. A method comprising: 
associating a plurality of synchronization modules with a plurality of respectivepower generators; 

outputting a control signal from each of the synchronization modules to adjust afrequency of the respective power generator to correspond with the frequency of an existing power grid; 

determining a propagation delay with respect to each synchronization module, the propagation delay being a measure of time for a signal to propagate from the respective synchronization module to a central controller; and 




associating a plurality of synchronization 
modules with a plurality of respective power generators;  

outputting a control signal from each of the synchronization modules to adjust a frequency of the respective power generator to correspond with the frequency of an existing power grid;  

determining a propagation delay with respect to each synchronization module, the propagation delay being a measure of time for a signal to propagate from the respective synchronization module to a central controller;  and 

based on the determined propagation delay signal. 

11.  The method of claim 10, wherein sending the control signal further 
comprises communicating through a communication network. 
12.  The method of claim 11, wherein sending the control signal further comprises communicating with the plurality of synchronization modules via the power grid.
12.  The method of claim 11, wherein sending the control signal further 
comprises communicating with the plurality of synchronization modules via the existing power grid. 
13.  The method of claim 10, further comprising determining the propagation delay using time signals synchronized using GPS signals.
13.  The method of claim 10, further comprising determining the propagation 
delay using time signals synchronized using GPS signals. 
14.  The method of claim 10, further comprising transmitting a request to obtain the status of each of the synchronization modules.
14.  The method of claim 10, further comprising transmitting a request to 
obtain the status of each of the synchronization modules. 
15. The method of claim 10, further comprising sensing electrical parameters of an electrical power distribution system associated with the power grid.
15.  The method of claim 10, further comprising sensing electrical parameters of an electrical power distribution system associated with the existing power grid.
16. The method of claim 15, further comprising computing a frequency of avoltage waveform of the respective power generator using zero-crossing times of thevoltage waveform. 
16.  The method of claim 15, further comprising computing a frequency of a 
voltage waveform of the respective power generator using zero-crossing times of 
the voltage waveform. 
17. The method of claim 15, further comprising computing a phase angledifference between a voltage waveform of the respective power generator and theelectrical power distribution system. 
17.  The method of claim 15, further comprising computing a phase angle 
difference between a voltage waveform of the respective power generator and the 
electrical power distribution system. 
18. The method of claim 10, wherein sending the control signal to each of thesynchronization modules further comprises staggering the control signals to prevent two power generators from being connected to the power grid at the same time. 
18.  The method of claim 10, wherein sending the control signal to each of 
the synchronization modules further comprises staggering the control signals to prevent two power generators from being connected to the existing power grid at the same time.

.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of synchronization modules” in claims 1-3, “each synchronization module” (i.e. “each synchronization module” pertains to one of the “plurality of synchronization modules”) in claims 1 and 6-8 and “the synchronization modules” (i.e. “synchronization modules” are directed to the “plurality of synchronization modules”) in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The breath of “a plurality of synchronization modules” (claims 1-3), “each synchronization module” (i.e. “each synchronization module” pertains to one of the “plurality of synchronization modules”; claims 1 and 6-8) and “the synchronization modules” (i.e. “synchronization modules” are 
  
Further, the Examiner recognizes the instant application (U.S. Patent Publication No. 2020/0293077 A1) discloses:
It is to be understood that the present disclosure may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof.  The IED also includes an operating system and micro instruction code.  The various processes and functions described herein may either be part of the micro instruction code or part of an application program (or a combination thereof) which is executed via the operating system.  (pg. 2, par. [0021])

	However, the Specification’s recitation of “… may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof.” only generically recites structure for implementing the disclosure as a whole and fails to specifically set forth clear structure for the elements of “a plurality of synchronization modules”, “each synchronization module” and “the synchronization modules”; hence, the claims are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.  

Claims 2-9, dependent from claim 1, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 1.

Claims 3, dependent from claim 2, stands rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 2.

Claims 7 and 8, dependent from claim 6, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale as set forth in claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:

Claim 1 recites “the respective generator” in line 6, “the frequency” in line 6 and “the respective synchronization module” in line 11.  The claim limitations have been interpreted as “a respective generator”, “a frequency” and “a respective synchronization module” for the purpose of examination.

Claim 3 recites “the power grid” in line 3.  The claim limitation has been interpreted as “the existing power grid” for the purpose of examination.

Claim 5 recites “the status” in line 2.  The claim limitation has been interpreted as “a status” for the purpose of examination. 

Claim 6 recites “the power grid” in line 3.  The claim limitation has been interpreted as “the existing power grid” for the purpose of examination.

Claim 7 recites “the respective power generator” in lines 2-3.

Claim 8 recites “the respective power generator” in lines 2-3.

Claim 9 recites “the synchronization modules” in line 2.  The claim limitation has been interpreted as “the plurality of synchronization modules” for the purpose of examination.

Claim 10 recites “the respective power generator” in lines 5 and 11, “the frequency” in line 5, and “the respective synchronization module” in lines 8-9.  The claim limitations have been interpreted as “a respective power generator” in line 5, “a frequency” and “a respective synchronization module” for the purpose of examination.

Claim 12 recites “the power grid” in line 2.  The claim limitation has been interpreted as “the existing power grid” for the purpose of examination.

Claim 14 recites “the status” in line 2.  The claim limitation has been interpreted as “a status” for the purpose of examination. 

Claim 15 recites “the power grid” in line 2.  The claim limitation has been interpreted as “the existing power grid” for the purpose of examination.

Claim 16 recites “the respective power generator” in line 2.
Claim 17 recites “the respective power generator” in line 2.

Claim 18 recites “the power grid” in line 3 and “the same time” in line 3.  The claims limitations have been interpreted as “the existing power grid” and “a same time” for the purpose of examination.

Claims 2-9, dependent from claim 1, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 1.

Claims 7 and 8, dependent from claim 6, stands rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 6.

Claims 11-18, dependent from claim 10, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 10.

Claims 16 and 17, dependent from claim 15, stands rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rationale as set forth in claim 15.

Claim limitations “a plurality of synchronization modules” (claims 1-3), “each synchronization module” (i.e. “each synchronization module” pertains to one of the “plurality of synchronization modules”; claims 1 and 6-8) and “the synchronization modules” (i.e. “synchronization modules” are directed to the “plurality of synchronization modules”; claim 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10-12, 14, 15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2009/0096211 A1 (hereinafter Stiesdal) in view of U.S. Patent Publication No. 2007/0010898 A1 (hereinafter Hosek).
As per claim 1, Stiesdal substantially teaches Applicant's claimed invention.  Stiesdal teaches the limitations of a system comprising: 
a plurality of power generators (Fig. 1, element 21 and 23) configured to be connected to transmission lines of an existing power grid (pg. 4, par. [0043]); 
a plurality of synchronization modules (Fig. 1, element 25 and 27; i.e. converters), each synchronization module (Fig. 1, element 25 and 27) corresponding to one of the plurality of power generators (Fig. 1, element 25 and 27, respectively) and configured to output a control signal to adjust a frequency of the respective power generator to correspond with the frequency of the existing power grid (pg. 4, par. [0043]; i.e. “Converter 25, 27 which converts parts or the whole of the varying frequency electricity delivered by the generators 21, 23 into an electrical power having a fixed frequency which is adapted to the Utility grid.”); and 
a central controller (Fig. 1, element 41) in communication with the plurality of synchronization modules (pg. 4, par. [0048] and Fig. 1, element 25 and 27);
 wherein a central controller (Fig. 1, element 41) is further configured to send a control signal to each synchronization module to control when each synchronization module connects the respective power generator to the existing power grid (pg. 4, par. [0048]).  

Not explicitly taught is the central controller configured to determine a propagation delay with respect to each synchronization module, the propagation delay being a measure of time for a signal to propagate from the respective synchronization module to the central controller. 



Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Stiesdal to include the addition of the limitation of a central controller configured to determine a propagation delay with respect to each module, the propagation delay being a measure of time for a signal to propagate from a respective module to the central controller for a desirable combination of performance, flexibility and scalability in a control system (Hosek: pg. 1, par. [0002]).

As per claim 2, Stiesdal teaches as set forth above a communication network (i.e. via means of communication), wherein the central controller (Fig. 1, element 41) communicates with the plurality of synchronization modules (Fig. 1, element 25 and 27) via the communication network (pg. 4, par. [0044] and [0048]; i.e. via means of communication between the controller and converters). 

As per claim 3, Stiesdal teaches as set forth above the communication network (i.e. via means of communication) is configured to communicate with the plurality of 

As per claim 5, Stiesdal teaches as set forth above the central controller (Fig. 1, element 41) is further configured to transmit a request to obtain the status of each of the synchronization modules (pg. 4, par. [0044] and [0046]; i.e. transmitting request via Utility System Operator). 

As per claim 6, Stiesdal teaches as set forth above each synchronization module is associated with a meter module (Fig. 1, element 47; i.e. measurement unit) configured to sense electrical parameters (i.e. voltage) of an electrical power distribution system associated with the power grid (pg. 3, par. [0027] and [0028] and pg. 3, par. [0048]). 

As per claim 8, Stiesdal teaches as set forth above computing a phase angle difference between a voltage waveform of the respective power generator and the electrical power distribution system (pg. 4, par. [0048]; i.e. measured phase difference). 


As per claim 10, Stiesdal substantially teaches Applicant's claimed invention.  Stiesdal teaches the limitations of a method comprising: 

outputting a control signal from each of the synchronization modules to adjust afrequency of the respective power generator to correspond with the frequency of anexisting power grid (pg. 4, par. [0043]; “Converter 25, 27 which converts parts or the whole of the varying frequency electricity delivered by the generators 21, 23 into an electrical power having a fixed frequency which is adapted to the Utility grid.”); 
sending a control signal from the central controller (Fig. 1, element 41) to each synchronization module to control when each synchronization module connects the respective power generator to the existing power grid (pg. 4, par. [0048]). 

Not explicitly taught is determining a propagation delay with respect to each synchronization module, the propagation delay being a measure of time for a signal to propagate from the respective synchronization module to a central controller. 

However Hosek, in an analogous art of system control with propagation delay (pg. 1, par. [0003] and pg. 20, par. [0265]), teaches the missing limitation of determining a propagation delay with respect to each module (i.e. nodes), the propagation delay being a measure of time for a signal to propagate from a respective synchronization module to a central controller (pg. 20, par. [0265] and Fig. 1, element 105; i.e. estimating propagation delay from the master to the nodes) for the purpose of controlling communication in a network (pg. 20, par. [0265]).



As per claim 11, Stiesdal teaches as set forth above sending the control signal further comprises communicating through a communication network (pg. 4, par. [0044] and [0048]; i.e. via means of communication between the controller and converters).

As per claim 12, Stiesdal teaches as set forth above sending the control signal further comprises communicating (i.e. via means of communication) with the plurality of synchronization modules via the power grid (pg. 4, par. [0044] and [0048] and Fig. 1, element 29; i.e. via means of communication between the central controller and converters). 

As per claim 14, Stiesdal teaches as set forth above transmitting a request to obtain the status of each of the synchronization modules (pg. 4, par. [0044] and [0046]; i.e. transmitting request via Utility System Operator). 

As per claim 15, Stiesdal teaches as set forth above sensing electrical parameters (i.e. voltage) of an electrical power distribution system associated with the power grid (pg. 3, par. [0027] and [0028] and pg. 3, par. [0048]).

As per claim 17, Stiesdal teaches as set forth above computing a phase angledifference between a voltage waveform of the respective power generator and theelectrical power distribution system (pg. 4, par. [0048]; i.e. measured phase difference).  

As per claim 18, Stiesdal does not expressly teach staggering the control signals to prevent two nodes from being connected at the same time.

However Hosek, in an analogous art of system control with propagation delay (pg. 1, par. [0003] and pg. 20, par. [0265]), further teaches the limitation of staggering the control signals to prevent two power generators from being connected (i.e. start cycle activated) at the same time (pg. 19, par. [0260] and pg. 20, par. [0271] and [0273]; different start cycles are activated at different times) for the purpose of controlling communication in a network (pg. 20, par. [0265]).  

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of the combination of Stiesdal in view of Hosek to further include the addition of the limitation of staggering the control signals to prevent two nodes from being connected at the same time for a desirable combination of performance, flexibility and scalability in a control system (Hosek: pg. 1, par. [0002]).
Claims 4, 7, 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiesdal in view of Hosek in further view of U.S. Patent Publication No. 2004/0025496 A1 (hereinafter Patterson).

As per claim 4, the combination of Stiesdal in view of Hosek does not expressly teach the central controller is configured to determine the propagation delay using time signals synchronized using GPS signals. 

However Patterson, in an analogous art of synchronizing generators (pg. 1, par. [0001], teaches the missing limitation of determining a propagation delay using time signals synchronized using GPS signals (pg. 3, par. [0034]) for the purpose of synchronized control (pg. 3, par. [0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Stiesdal in view of Hosek to include the addition of the limitation of determining a propagation delay using time signals synchronized using GPS signals to maintain accurate synchronization of generators after connection (Patterson: pg. 2, par. [0015]).

As per claim 7, the combination of Stiesdal in view of Hosek does not expressly teach computing a frequency of a voltage waveform of the respective power generator using zero-crossing times of the voltage waveform.

However Patterson, in an analogous art of synchronizing generators (pg. 1, par. [0001], teaches the missing limitation of computing a frequency of a voltage waveform 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Stiesdal in view of Hosek to include the addition of the limitation of computing a frequency of a voltage waveform of the respective power generator using zero-crossing times of the voltage waveform to maintain accurate synchronization of generators after connection (Patterson: pg. 2, par. [0015]).


As per claim 13, the combination of Stiesdal in view of Hosek does not expressly teach determining the propagation delay using time signals synchronized using GPS signals. 

However Patterson, in an analogous art of synchronizing generators (pg. 1, par. [0001], teaches the missing limitation of determining a propagation delay using time signals synchronized using GPS signals (pg. 3, par. [0034]) for the purpose of synchronized control (pg. 3, par. [0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Stiesdal in view of Hosek to include the addition of the limitation of determining a propagation delay using time signals synchronized using GPS signals to maintain accurate synchronization of generators after connection (Patterson: pg. 2, par. [0015]).

As per claim 16, the combination of Stiesdal in view of Hosek does not expressly teach computing a frequency of a voltage waveform of the respective power generator using zero-crossing times of the voltage waveform. 

However Patterson, in an analogous art of synchronizing generators (pg. 1, par. [0001], teaches the missing limitation of computing a frequency of a voltage waveform of a respective power generator using zero-crossing times of the voltage waveform (pg. 3, par. [0036]) for the purpose of synchronized control (pg. 3, par. [0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Stiesdal in view of Hosek to include the addition of the limitation of computing a frequency of a voltage waveform of a respective power generator using zero-crossing times of the voltage waveform to maintain accurate synchronization of generators after connection (Patterson: pg. 2, par. [0015]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiesdal in view of Hosek.

As per claim 9, the combination of Stiesdal in view of Hosek teaches the system of claim 1, except for the central controller is incorporated in one of the synchronization modules.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the central controller in one of the synchronization module, since it has been held that forming in one piece an article .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to the general art of power distribution systems and motion control systems.

U.S. Patent Publication No. 2010/0134089 A1 discloses a system and method for determining a relative phase of each of a plurality of load meters connected to a three-phase power distribution system.  

U.S. Patent Publication No. 2019/0027939 A1 discloses systems and methods for first time synchronization of a generator with an electrical grid.

U.S. Patent No. 4,804,938 discloses a bidirectional data communications distribution network is established between the system operations center (SOC) and customer terminals of a load management and electrical energy distribution system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117